                 Case 2:18-cv-00565-RBL Document 76 Filed 07/28/20 Page 1 of 2




 1                                                    THE HONORABLE RONALD B. LEIGHTON
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8

 9   SHERYL FIFE, individually and on behalf          No. 2:18-cv-00565-RBL
     of all others similarly situated,
10                                                    NOTICE OF WITHDRAWAL
                           Plaintiff,                 OF COUNSEL
11
            v.
12
     SCIENTIFIC GAMES CORP.,
13
                           Defendant.
14

15
     TO:    All Parties and Their Counsel of Record
16
            Pursuant to Local Civil Rule 83.2(b)(3), defendant Scientific Games Corporation notifies
17
     the Court that Tyler S. Roberts, one of its attorneys of record, no longer represents defendant
18
     Scientific Games Corporation in this matter and therefore withdraws as counsel of record. Perkins
19
     Coie LLP continues to represent Scientific Games Corporation through its attorneys Kathleen M.
20
     O’Sullivan, Nicola Menaldo, and David Martin.
21

22

23

24

25

26

     NOTICE OF ATTORNEY’S WITHDRAWAL                                          Perkins Coie LLP
     (NO. 2:18-CV-00565-RBL) – 1                                        1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
           Case 2:18-cv-00565-RBL Document 76 Filed 07/28/20 Page 2 of 2




 1       DATED this 28th day of July, 2020.
 2

 3                                            s/ Tyler S. Roberts
                                              Tyler S. Roberts, WSBA No. 52688
 4                                            Perkins Coie LLP
                                              1201 Third Avenue, Suite 4900
 5                                            Seattle, WA 98101-3099
                                              Telephone: 206.359.8000
 6                                            Facsimile: 206.359.9000
                                              E-mail: TRoberts@perkinscoie.com
 7
                                              Withdrawing Attorney for Defendant
 8                                            Scientific Games Corporation

 9                                            s/ Kathleen M. O’Sullivan
                                              Kathleen M. O’Sullivan, WSBA No. 27850
10                                            Nicola C. Menaldo, WSBA No. 44459
                                              David T. Martin, WSBA No. 50160
11                                            Perkins Coie LLP
                                              1201 Third Avenue, Suite 4900
12                                            Seattle, WA 98101-3099
                                              Telephone: 206.359.8000
13                                            Facsimile: 206.359.9000
                                              Email: KOSullivan@perkinscoie.com
14                                                      NMenaldo@perkinscoie.com
                                                        DMartin@perkinscoie.com
15
                                              Attorneys for Defendant
16                                            Scientific Games Corporation
17

18

19

20

21

22

23

24

25

26

     NOTICE OF ATTORNEY’S WITHDRAWAL                               Perkins Coie LLP
     (NO. 2:18-CV-00565-RBL) – 2                             1201 Third Avenue, Suite 4900
                                                               Seattle, WA 98101-3099
                                                                 Phone: 206.359.8000
                                                                  Fax: 206.359.9000
